Exhibit 10.1

STREAMLINE HEALTH SOLUTIONS, INC.

CERTIFICATE OF DESIGNATION OF PREFERENCES,

RIGHTS AND LIMITATIONS

OF

SERIES A 0% CONVERTIBLE PREFERRED STOCK

PURSUANT TO SECTION 151 OF THE

DELAWARE GENERAL CORPORATION LAW

The undersigned, Robert E. Watson and Stephen H. Murdock, do hereby certify
that:

1. They are the President and Corporate Secretary, respectively, of Streamline
Health Solutions, Inc., a Delaware corporation (the “Corporation”).

2. The Corporation is authorized to issue 5,000,000 shares of preferred stock,
of which no shares have been issued.

3. The following resolutions were duly adopted by the board of directors of the
Corporation (the “Board of Directors”):

WHEREAS, the certificate of incorporation of the Corporation provides for a
class of its authorized stock known as preferred stock, consisting of 5,000,000
shares, $0.01 par value per share, issuable from time to time in one or more
series;

WHEREAS, the Board of Directors is authorized to fix the dividend rights,
dividend rate, voting rights, conversion rights, rights and terms of redemption
and liquidation preferences of any wholly unissued series of preferred stock and
the number of shares constituting any series and the designation thereof, of any
of them; and

WHEREAS, it is the desire of the Board of Directors, pursuant to its authority
as aforesaid, to fix the rights, preferences, restrictions and other matters
relating to a series of the preferred stock, which shall consist of 4,000,000
shares of the preferred stock which the Corporation has the authority to issue,
as follows:

NOW, THEREFORE, BE IT RESOLVED, that the Board of Directors does hereby provide
for the issuance of a series of preferred stock for cash or exchange of other
securities, rights or property and does hereby fix and determine the rights,
preferences, restrictions and other matters relating to such series of preferred
stock as follows:

TERMS OF PREFERRED STOCK

Section 1. Definitions. For the purposes hereof, the following terms shall have
the following meanings:

“Affiliate” means any Person that, directly or indirectly through one or more
intermediaries, controls or is controlled by or is under common control with a
Person, as such terms are used in and construed under Rule 405 of the Securities
Act.



--------------------------------------------------------------------------------

“Alternate Consideration” shall have the meaning set forth in Section 8(b).

“Business Day” means any day except any Saturday, any Sunday, any day which is a
federal legal holiday in the United States or any day on which banking
institutions in the State of Ohio are authorized or required by law or other
governmental action to close.

“Closing” means the closing of the purchase and sale of the securities pursuant
to Section 2.1 of the Purchase Agreement.

“Closing Date” means the Trading Day on which all of the Transaction Documents
have been executed and delivered by the applicable parties thereto and all
conditions precedent to (i) each Holder’s obligations to pay the Subscription
Amount and (ii) the Corporation’s obligations to deliver the securities pursuant
to the Purchase Agreement have been satisfied or waived.

“Closing Sale Price” means, for any security as of any date, the last closing
trade price for such security prior to 4:00 p.m., New York City time, on the
principal Trading Market, as reported by Bloomberg, L.P. (or an equivalent,
reliable reporting service mutually acceptable to and hereafter designated by
the Holders of at least sixty-seven percent (67%) of the then outstanding shares
of the Preferred Stock and the Corporation), or if the foregoing do not apply,
the last trade price of such security in the over-the-counter market on the
electronic bulletin board for such security as reported by Bloomberg, L.P. (or
such equivalent reporting service), or, if no last trade price is reported for
such security by Bloomberg, L.P. (or such equivalent reporting service), the
average of the bid prices of any market makers for such security as reported on
the OTC Pink Market by OTC Markets Group, Inc. If the Closing Sale Price cannot
be calculated for a security on a particular date on any of the foregoing bases,
the Closing Sale Price of such security on such date shall be the fair market
value as determined in good faith by the Board of Directors of the Corporation.

“Commission” means the United States Securities and Exchange Commission.

“Common Stock” means the Corporation’s common stock, par value $0.01 per share,
and stock of any other class of securities into which such securities may
hereafter be reclassified or changed.

“Common Stock Equivalents” means any securities of the Corporation or the
Subsidiaries which would entitle the holder thereof to acquire at any time
Common Stock, including, without limitation, any debt, preferred stock, rights,
options, warrants or other instrument that is at any time convertible into or
exercisable or exchangeable for, or otherwise entitles the holder thereof to
receive, Common Stock.

“Conversion Date” shall have the meaning set forth in Section 6(a).

“Conversion Price” shall have the meaning set forth in Section 6(c).

“Conversion Shares” means, collectively, the shares of Common Stock issuable
upon conversion of the shares of Preferred Stock in accordance with the terms
hereof.

 

2



--------------------------------------------------------------------------------

“Daily Failure Amount” means the product of (x) .005 multiplied by (y) the
Closing Sale Price of the Common Stock on the applicable Share Delivery Date.

“Delaware Courts” shall have the meaning set forth in Section 9(c).

“Effective Date” means the date that the initial Registration Statement filed by
the Corporation pursuant to the Registration Rights Agreement is first declared
effective by the Commission.

“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations promulgated thereunder.

“Forced Conversion Trigger” means the contemporaneous occurrence of all of the
following conditions: (a) the principal Trading Market on which the Common Stock
is then listed is the NYSE AMEX, the Nasdaq Capital Market, the Nasdaq Global
Market, the Nasdaq Global Select Market or the New York Stock Exchange (or any
successors to any of the foregoing); (b) the arithmetic average of the daily
volume weighted average price of the Common Stock for the ten (10) day period
immediately prior to such measurement date on the principal Trading Market on
which the Common Stock is then listed or quoted as reported by Bloomberg L.P.
(or an equivalent, reliable reporting service mutually acceptable to and
hereafter designated by the Holders of at least sixty-seven percent (67%) of the
then outstanding shares of the Preferred Stock and the Corporation) is greater
than $8.00 per share (adjusted in proportion to and under the same circumstances
as the Conversion Price is adjusted as provided herein); (c) the average daily
trading volume for the sixty (60) day period immediately prior to such
measurement date as reported by Bloomberg L.P. (or such equivalent reporting
service) exceeds 100,000 shares (as such number (or such number as may have been
previously adjusted pursuant to this parenthetical) shall be adjusted to reflect
any stock splits, stock dividends or like events by multiplying such number (or
such number as may have been previously adjusted) by a fraction of which the
numerator shall be the number of shares of Common Stock outstanding immediately
after such event and the denominator shall be the number of shares of Common
Stock outstanding immediately before such event, in each case, excluding any
treasury shares of the Corporation); and (d) the Corporation is listed in good
compliance by the principal Trading Market.

“Fundamental Transaction” shall have the meaning set forth in Section 8(b).

“GAAP” means United States generally accepted accounting principles.

“Holder” shall have the meaning given such term in Section 2.

“Initial Issuance Price” shall mean $3.00 per share.

“Junior Securities” means the Common Stock and all other Common Stock
Equivalents of the Corporation other than those securities which are explicitly
senior or pari passu to the Preferred Stock in dividend rights or liquidation
preference.

“Liens” means a lien, charge, security interest, encumbrance, right of first
refusal, preemptive right or other restriction.

 

3



--------------------------------------------------------------------------------

“Liquidation” shall have the meaning set forth in Section 5.

“Modified Converted Basis” means, with respect to each Holder, the total number
of shares of Preferred Stock held by such Holder multiplied by 75%, rounded down
to the nearest whole share.

“Notice of Conversion” shall have the meaning set forth in Section 6(a).

“Notice of Redemption” shall have the meaning set forth in Section 7(a).

“Original Issue Date” means the date of the first issuance of any shares of the
Preferred Stock regardless of the number of transfers of any particular shares
of Preferred Stock and regardless of the number of certificates which may be
issued to evidence such Preferred Stock.

“Person” means an individual or corporation, partnership, trust, incorporated or
unincorporated association, joint venture, limited liability company, joint
stock company, government (or an agency or subdivision thereof) or other entity
of any kind.

“Preferred Stock” shall have the meaning set forth in Section 2.

“Purchase Agreement” means the Securities Purchase Agreement, dated as of the
Original Issue Date, among the Corporation and the original Holders, as amended,
modified or supplemented from time to time in accordance with its terms.

“Purchase Rights” shall have the meaning set forth in Section 8(c).

“Redemption Date” shall have the meaning set forth in Section 7(a).

“Registration Rights Agreement” means the Registration Rights Agreement, dated
as of the Original Issue Date, among the Corporation and the original Holders.

“Registration Statement” means a registration statement meeting the requirements
set forth in the Registration Rights Agreement and covering the resale of the
Conversion Shares by each Holder as provided for in the Registration Rights
Agreement.

“Securities Act” means the Securities Act of 1933, as amended, and the rules and
regulations promulgated thereunder.

“Share Delivery Date” shall have the meaning set forth in Section 6(d).

“Subscription Amount” shall mean, as to each Holder, the aggregate amount to be
paid for the Preferred Stock purchased pursuant to the Purchase Agreement as
specified below such Holder’s name on the signature page of the Purchase
Agreement and next to the heading “Subscription Amount,” in United States
dollars and in immediately available funds.

“Subsidiary” means any subsidiary of the Corporation as set forth on Schedule
3.1(a) of the Purchase Agreement and shall, where applicable, also include any
direct or indirect subsidiary of the Corporation formed or acquired after the
date of the Purchase Agreement.

 

4



--------------------------------------------------------------------------------

“Successor Entity” shall have the meaning set forth in Section 8(b).

“Trading Day” means a day on which the principal Trading Market is open for
business.

“Trading Market” means any of the following markets or exchanges on which the
Common Stock is listed or quoted for trading on the date in question: the NYSE
AMEX, the Nasdaq Capital Market, the Nasdaq Global Market, the Nasdaq Global
Select Market, the New York Stock Exchange or the OTC Bulletin Board (or any
successors to any of the foregoing).

“Transaction Documents” shall have the meaning set forth in the Purchase
Agreement.

Section 2. Designation, Amount and Par Value. The series of preferred stock
shall be designated as the Corporation’s Series A 0% Convertible Preferred Stock
(the “Preferred Stock”) and the number of shares so designated shall be
4,000,000 (which shall not be subject to increase without the written consent of
all of the holders of the Preferred Stock (each, a “Holder” and collectively,
the “Holders”)). Each share of Preferred Stock shall have a par value of $0.01
per share.

Section 3. Dividends.

a) Dividends. Holders shall be entitled to receive, and the Corporation shall
pay, dividends on shares of Preferred Stock equal (on an
as-if-converted-to-Common-Stock basis) to and in the same form as dividends
(other than dividends in the form of Common Stock) actually paid on shares of
the Common Stock contemporaneously when, as and if such dividends (other than
dividends in the form of Common Stock) are paid on shares of the Common Stock.
Other than as set forth in the previous sentence, no other dividends shall be
paid on shares of Preferred Stock; and the Corporation shall pay no dividends
(other than dividends in the form of Common Stock) on shares of the Common Stock
unless it simultaneously complies with the previous sentence.

b) Other Securities. So long as any Preferred Stock shall remain outstanding,
the Corporation shall not redeem, purchase or otherwise acquire directly or
indirectly more than a de minimis amount of any Junior Securities other than as
to repurchases of Common Stock or Common Stock Equivalents from departing
officers or directors; provided that, while any of the Preferred Stock remains
outstanding, such repurchases shall not exceed an aggregate of $200,000 in any
fiscal year from all officers and directors.

 

5



--------------------------------------------------------------------------------

Section 4. Voting Rights. Except as otherwise provided herein or as otherwise
required by law, the Preferred Stock of each Holder shall vote on a Modified
Converted Basis with the Common Stock and shall not vote separately as a class;
provided, however, that, in any particular ballot, no Holder who has not waived
the application of the Beneficial Ownership Limitation to such Holder may vote
shares of Preferred Stock to the extent that the number of shares of Preferred
Stock to be voted by such Holder (together with its Affiliates and any Group as
hereinafter defined) of which such Holder is a member), when taken together with
the number of shares of Common Stock to be voted by such Holder (and any other
Persons) in such ballot and the number of shares of Common Stock underlying
Common Stock Equivalents held by such Holder (and any other Persons) as of the
date of such ballot that are convertible into or exchangeable for Common Stock
within 60 days of such ballot (other than the shares of Preferred Stock to be
voted which have been counted above), divided by the sum of the number of all
shares of Common Stock eligible to vote in such ballot and the number of shares
of Common Stock underlying Common Stock Equivalents held by such Holder (and any
other Persons) as of the date of such ballot that are convertible into or
exchangeable for Common Stock within 60 days of such ballot, would exceed the
Maximum Percentage (as hereinafter defined). However, as long as any shares of
Preferred Stock are outstanding, the Corporation shall not, without the
affirmative vote of the Holders of at least sixty-seven percent (67%) of the
then outstanding shares of the Preferred Stock, (a) alter or change adversely
the powers, preferences or rights given to the Preferred Stock or alter or amend
this Certificate of Designation, (b) authorize, create, offer or sell any class
of stock ranking, as to any terms (including, without limitation, dividends,
redemption or distribution of assets upon a Liquidation (as defined in
Section 5)), pari passu with or senior to the Preferred Stock, (c) offer or sell
any debt securities that are senior in payment to the Preferred Stock,
(d) effect a stock split or reverse stock split of the Preferred Stock or any
like event, (e) amend its certificate of incorporation or other charter
documents in any manner that adversely affects any rights of the Holders,
(f) increase the number of authorized shares of Preferred Stock, or (g) enter
into any agreement with respect to any of the foregoing; provided, however, if
no Convertible Note (as defined in the Purchase Agreement) remains issued and
outstanding and if less than five percent (5%) of the aggregate total shares of
Preferred Stock that were ever issued and outstanding remain issued and
outstanding, then, anything contained in clauses (b), (c), (e) or (g) of this
sentence to the contrary notwithstanding, the Corporation shall have the right,
without the affirmative vote or consent of any Holder, to (w) authorize, create,
offer or sell any class of stock ranking, as to any terms, pari passu with or
senior to the Preferred Stock, (x) offer or sell any debt securities that are
senior in payment to the Preferred Stock, (y) amend its certificate of
incorporation or other charter documents (other than this Certificate of
Designation) to effect the provisions of the foregoing clauses (w) or (x), and
(z) enter into any agreement with respect to any of the foregoing clauses (w),
(x) and (y).

Section 5. Liquidation. Upon liquidation, dissolution or winding up of the
Corporation, whether voluntary or involuntary (a “Liquidation”), the Holders
shall be entitled to receive, in preference to any distributions of any of the
assets or surplus funds of the Corporation legally available for distribution to
the holders of the Junior Securities, an amount equal to the greater of (i) the
Initial Issue Price per share, with respect to each share of Preferred Stock,
plus accrued and unpaid dividends thereon then due and owing thereon under this
Certificate of Designation, if any, and (ii) an amount per share of Preferred
Stock, with respect to each share of Preferred Stock, equal to the amount which
the holder thereof would be entitled upon liquidation, dissolution or winding up
of the Corporation had such share of Preferred Stock been converted into Common
Stock immediately prior to such liquidation, dissolution or winding up. If the
assets of the Corporation shall be insufficient to pay in full such amounts,
then the entire assets to be distributed to the Holders shall be ratably
distributed among the Holders in accordance with the respective amounts that
would be payable on such shares if all amounts payable thereon were paid in
full. A Fundamental Transaction shall not be deemed to be a Liquidation;
provided however, that a Fundamental Transaction resulting in the Corporation’s
stockholders beneficially owning or controlling a majority of the issued and
outstanding voting securities of the Corporation immediately prior to the
transaction beneficially owning or controlling less than a majority of the
voting securities of the Corporation or any successor entity to the Corporation
immediately following such Fundamental Transaction shall be deemed to be a
Liquidation for purposes of this Section 5 if within 30 days after delivery of
written notice of such Fundamental Transaction by the Corporation to the
Holders, the Holders of at least sixty-seven percent (67%) of the then
outstanding shares of the Preferred Stock provide the Corporation with written
notice that such Fundamental Transaction shall be deemed a Liquidation for
purposes of this Section 5. The Corporation shall give each Holder written
notice of any such Fundamental Transaction within three (3) Trading Days
following the occurrence thereof.

 

6



--------------------------------------------------------------------------------

Section 6. Conversion.

a) Conversions at Option of Holder. Each share of Preferred Stock shall be
convertible, at any time and from time to time from and after the Original Issue
Date at the option of the Holder thereof, into that number of shares of Common
Stock determined by dividing the Initial Issuance Price of such share of
Preferred Stock by the Conversion Price. Holders shall effect conversions by
providing the Corporation with the form of conversion notice attached hereto as
Annex A (a “Notice of Conversion”). Notices of Conversion shall be effective
upon delivery by the Holder of a duly executed copy of the Notice of Conversion
Form annexed hereto sent by facsimile or as a scanned e-mail attachment to the
e-mail address provided by the Corporation to the Holder and no notarization,
medallion stamp guarantee, guarantee or other requirement shall be required of
the Holder to effect conversions of the Preferred Stock hereunder. Each Notice
of Conversion shall specify the number of shares of Preferred Stock to be
converted, the number of shares of Preferred Stock owned prior to the conversion
at issue, the number of shares of Preferred Stock owned subsequent to the
conversion at issue and the date on which such conversion is to be effected,
which date may not be prior to the date the applicable Holder delivers by
facsimile such Notice of Conversion to the Corporation (such date, the
“Conversion Date”). If no Conversion Date is specified in a Notice of
Conversion, the Conversion Date shall be the date that such Notice of Conversion
to the Corporation is deemed delivered hereunder. The calculations and entries
set forth in the Notice of Conversion shall control in the absence of manifest
or mathematical error. To effect conversions of shares of Preferred Stock, a
Holder shall be required to surrender the certificate(s) representing the shares
of Preferred Stock to the Corporation.

b) Forced Conversion by the Corporation. At any time following a Forced
Conversion Trigger (but only for so long as all of the conditions in the
definition of “Forced Conversion Trigger” remain satisfied), the Corporation
shall have the right to convert all shares of Preferred Stock then outstanding
into that number of shares of Common Stock determined by dividing the Initial
Issuance Price of such shares of Preferred Stock by the Conversion Price. The
Corporation shall effect such conversion by providing the Holders with written
notice (a “Notice of Forced Conversion”) sent by facsimile or as a scanned
e-mail attachment to the e-mail address provided to the Corporation by each
Holder and (i) stating that the Forced Conversion Triggers have been satisfied,
(ii) specifying the then applicable Conversion Price of the Preferred Stock, the
number of shares of Preferred Stock owned prior to the conversion, and the
number of shares of Common Stock to be received as a result of such conversion,
and (iii) the date on which such conversion shall be consummated. The
calculations and entries set forth in the Corporation’s notice shall control in
the absence of manifest or mathematical error. From and after the date of
issuance of such notice by the Corporation, the shares of Preferred Stock shall
be null and void and only represent the right to receive the shares of Common
Stock due upon conversion thereof. The Corporation shall issue the shares of
Common Stock promptly following surrender by the Holder of the certificate(s)
representing the shares of Preferred Stock to the Corporation. Notwithstanding
the foregoing, at any time that a Holder is subject to the limitation in
Section 6(d) below, the Conversion Date under this Section 6(b) with respect to
such Holder shall not be sooner than 90 days from the date of delivery by the
Corporation of the Notice of Forced Conversion.

 

7



--------------------------------------------------------------------------------

c) Conversion Price. The conversion price for the Preferred Stock shall equal
$3.00, subject to adjustment as provided herein (the “Conversion Price”).

d) Beneficial Ownership Limitation. Notwithstanding anything herein to the
contrary, the Corporation shall not effect any conversion of the Preferred
Stock, and a Holder shall not have the right to convert any portion of the
Preferred Stock, to the extent that, after giving effect to an attempted
conversion set forth on an applicable Notice of Conversion, such Holder
(together with such Holder’s Affiliates, and any other Person whose beneficial
ownership of Common Stock would be aggregated with the Holder’s for purposes of
Section 13(d) of the Exchange Act and the applicable regulations of the
Commission, including any “group” (a “Group”) of which the Holder is a member)
would beneficially own a number of shares of Common Stock in excess of the
Beneficial Ownership Limitation (as defined below); provided, however, that the
Beneficial Ownership Limitation shall not apply with respect to the issuance of
shares of Common Stock upon conversion of Preferred Stock in connection with,
and from immediately prior to the consummation of, a Fundamental Transaction in
which the Corporation is not the surviving entity to the extent that the number
of shares beneficially owned in a Successor Entity by the Holder, its Affiliates
and any Group of which the Holder is a member immediately following consummation
of such Fundamental Transaction would not exceed the Maximum Percentage (as
defined below) of any class of equity securities registered under the Exchange
Act of the Successor Entity or of a surviving entity’s parent. For purposes of
the foregoing sentence, the number of shares of Common Stock beneficially owned
by such Holder and its Affiliates and any Group of which the Holder is a member
shall include the number of shares of Common Stock issuable upon conversion of
the Preferred Stock subject to the Notice of Conversion with respect to which
such determination is being made, but shall exclude the number of shares of
Common Stock which are issuable upon (A) conversion of the remaining,
unconverted Preferred Stock beneficially owned by such Holder or any of its
Affiliates or any member of any Group of which the Holder is a member, and
(B) exercise or conversion of the unexercised or unconverted portion of any
other Common Stock Equivalents beneficially owned by such Holder or any of its
Affiliates or any member of any Group of which the Holder is a member that are
subject to a limitation on conversion or exercise similar to the limitation
contained herein. Except as set forth in the preceding sentence, for purposes of
this Section 6(d), beneficial ownership shall be calculated in accordance with
Section 13(d) of the Exchange Act and the applicable regulations of the
Commission. For purposes of this Section 6(d), in determining the number of
outstanding shares of Common Stock, a Holder may rely on the number of
outstanding shares of Common Stock as stated in the most recent of the
following: (A) the Corporation’s most recent periodic or annual filing with the
Commission, as the case may be, (B) a more recent public announcement by the
Corporation or (C) a more recent notice by the Corporation or the Corporation’s
transfer agent to the Holder setting forth the number of shares of Common Stock
outstanding. Upon the written or oral request of a Holder (which may be by
electronic mail), the Corporation shall, within two (2) Trading Days thereof,
confirm orally and in writing to such Holder (which may be by electronic mail)
the number of shares of Common Stock then outstanding. In any case, the number
of outstanding shares of Common Stock shall be determined after giving effect to
any actual conversion or exercise of securities of the Corporation, including
shares of Preferred Stock, by such Holder or any of its Affiliates or any member
of any Group of which the Holder is a member since the date as of which such
number of outstanding shares of Common Stock was last publicly reported or
confirmed to the Holder. The “Beneficial Ownership Limitation” shall be 9.985%
(as such percentage, upon not less than 61 days’ prior notice to the
Corporation, may be increased or decreased pursuant to the following sentence,
the “Maximum Percentage”) of the number of shares of Common Stock outstanding
immediately after giving effect to the issuance of shares of Common Stock
pursuant to such Notice of Conversion (to the extent permitted pursuant to this
Section 6(d)). A Holder may from time to time increase or decrease the Maximum
Percentage of the Beneficial Ownership Limitation to any other percentage;
provided, that any such increase or decrease (i) will not be effective until the
sixty-first (61st) day after such notice is delivered to the Corporation and
(ii) will apply only to such Holder. A purchaser of shares of Preferred Stock
may waive the application of the Beneficial Ownership Limitation as it applies
to such Person altogether by providing the Corporation with notice of such
waiver prior to the shares of Preferred Stock being issued to such Person. The
Corporation shall be entitled to rely on representations made to it by a Holder
in any Notice of Conversion regarding its Beneficial Ownership Limitation.
Nothing in this Section 6(d) shall limit, modify or otherwise affect the rights
and obligations of the parties set forth in Section 6(b).

 

8



--------------------------------------------------------------------------------

e) Mechanics of Conversion.

i. Delivery of Conversion Shares Upon Conversion. Not later than three
(3) Trading Days following each Conversion Date (the “Share Delivery Date”), the
Corporation shall use best efforts to deliver, or cause to be delivered, to the
converting Holder a certificate or certificates (which certificate on or after
the earlier of (A) the six month anniversary of the Original Issue Date or
(B) the Effective Date, shall be free of restrictive legends and trading
restrictions (other than those which may then be required by the Purchase
Agreement)) representing the number of Conversion Shares being acquired upon the
conversion of the Preferred Stock. On or after the earlier of (x) the six month
anniversary of the Original Issue Date or (y) the Effective Date, the
Corporation shall use commercially reasonable efforts to deliver, not later than
three (3) Trading Days following the applicable Conversion Date, any certificate
or certificates required to be delivered by the Corporation under this Section 6
electronically through the Depository Trust Corporation DWAC system or another
established clearing corporation performing similar functions (a “DWAC
Delivery”).

 

9



--------------------------------------------------------------------------------

ii. Failure to Deliver Conversion Shares. If, in the case of any Notice of
Conversion or any Notice of Forced Conversion, such Conversion Shares are not
delivered to or as directed by the applicable Holder by the second (2nd) Trading
Day following the Share Delivery Date, the Holder shall be entitled to elect by
written notice to the Corporation, at any time on or before its receipt of such
Conversion Shares, to rescind such Conversion, in which event the Corporation
shall promptly return to the Holder any original Preferred Stock certificate
delivered to the Corporation and the Holder shall promptly return to the
Corporation the Conversion Shares issued to such Holder pursuant to the
rescinded Notice of Conversion or Notice of Forced Conversion, as the case may
be.

iii. Obligation Absolute. Subject to Section 6(d) hereof and subject to Holder’s
right to rescind a Notice of Conversion or Notice of Forced Conversion pursuant
to Section 6(e)(ii) above, the Corporation’s obligation to issue and deliver the
Conversion Shares upon conversion of Preferred Stock effected in accordance with
Section 6(a) or 6(b) and the other terms hereof are absolute and unconditional,
irrespective of any action or inaction by a Holder to enforce the same, any
waiver or consent with respect to any provision hereof, the recovery of any
judgment against any Person or any action to enforce the same, or any setoff,
counterclaim, recoupment, limitation or termination, or any breach or alleged
breach by such Holder or any other Person of any obligation to the Corporation
or any violation or alleged violation of law by such Holder or any other Person,
and irrespective of any other circumstance which might otherwise limit such
obligation of the Corporation to such Holder in connection with the issuance of
such Conversion Shares; provided, however, that such delivery shall not operate
as a waiver by the Corporation of any such action that the Corporation may have
against such Holder. Subject to Section 6(d) hereof and subject to Holder’s
right to rescind a Notice of Conversion or Notice of Forced Conversion pursuant
to Section 6(e)(ii) above, in the event a Holder shall elect to convert any or
all of its Preferred Stock pursuant to Section 6(a) or the Corporation shall
elect to convert all of a Holder’s Preferred Stock pursuant to Section 6(b), the
Corporation may not refuse conversion based on any claim that such Holder or
anyone associated or affiliated with such Holder has been engaged in any
violation of law, agreement or for any other reason, unless (i) an injunction
from a court, issued only after Holder shall have received notice and an
opportunity to appear in the relevant proceeding, restraining and/or enjoining
conversion of all or part of the Preferred Stock of such Holder shall have been
sought and obtained, and (ii) the Corporation posts a surety bond for the
benefit of such Holder in the amount of 150% of the value of the Conversion
Shares into which would be converted the Preferred Stock which is subject to the
injunction, which bond shall remain in effect until the completion of
arbitration/litigation of the underlying dispute. In the absence of such
injunction, the Corporation shall, subject to Section 6(d) hereof and subject to
Holder’s right to rescind a Notice of Conversion or Notice of Forced Conversion
pursuant to Section 6(e)(ii) above, issue Conversion Shares upon an election by
a Holder to convert properly made pursuant to Section 6(a) hereof or upon an
election by the Corporation to convert properly made pursuant to Section 6(b).
If the Corporation fails to deliver to such Holder such certificate or
certificates, or electronically deliver (or cause its transfer agent to
electronically deliver) such shares in the case of a DWAC Delivery, pursuant to
Section 6(e)(ii) on or prior to the fifth (5th) Trading Day after the Share
Delivery Date applicable to such conversion (other than a failure caused by
incorrect or incomplete information provided by Holder to the Corporation),
then, unless the Holder has rescinded the applicable Notice of Conversion or
Notice of Forced Conversion in whole pursuant to Section 6(e)(ii) above, the
Corporation shall pay (as liquidated damages and not as a penalty) to such
Holder an amount payable, at the Corporation’s option, either (a) in cash or
(b) in shares of Common Stock that are valued for these purposes at 90% of the
Closing Sale Price on fifth (5th) Trading Day after the Share Delivery Date, in
each case equal to the product of (x) the number of Conversion Shares less any
shares of Preferred Stock subject to a partial rescission pursuant to
Section 6(e)(ii) required to have been issued by the Corporation on such Share
Delivery Date, (y) an amount equal to the Daily Failure Amount and (z) the
number of Trading Days actually lapsed after such fifth (5th) Trading Day after
the Share Delivery Date during which such certificates have not been delivered,
or, in the case of a DWAC Delivery, such shares have not been electronically
delivered; provided, however, the Corporation may pay Holder in shares of Common
Stock only up to such amount of shares of Common Stock such that Holder and any
other persons or entities whose beneficial ownership of Common Stock would be
aggregated with the Holder’s for purposes of Section 13(d) of the Exchange Act
(including shares held by any Group of which the Holder is a member, but
excluding shares beneficially owned by virtue of the ownership of securities or
rights to acquire securities that have limitations on the right to convert,
exercise or purchase similar to the limitation set forth herein) shall not
collectively beneficially own greater than the Beneficial Ownership Limitation.
Nothing herein shall limit a Holder’s right to pursue actual damages for the
Corporation’s failure to deliver Conversion Shares less any shares of Preferred
Stock subject to a partial rescission pursuant to Section 6(e)(ii) within the
period specified herein and such Holder shall have the right to pursue all
remedies available to it hereunder, at law or in equity including, without
limitation, a decree of specific performance and/or injunctive relief. The
exercise of any such rights shall not prohibit a Holder from seeking to enforce
damages pursuant to any other Section hereof or under applicable law.

 

10



--------------------------------------------------------------------------------

iv. Compensation for Buy-In on Failure to Timely Deliver Certificates Upon
Conversion. If the Corporation fails to deliver to a Holder the applicable
certificate or certificates or to effect a DWAC Delivery, as applicable, by the
Share Delivery Date pursuant to Section 6(e)(ii) (other than a failure caused by
incorrect or incomplete information provided by Holder to the Corporation), and
if after such Share Delivery Date such Holder is required by its brokerage firm
to purchase (in an open market transaction or otherwise), or the Holder’s
brokerage firm otherwise purchases, shares of Common Stock to deliver in
satisfaction of a sale by such Holder of the Conversion Shares less any shares
of Preferred Stock subject to a partial rescission pursuant to Section 6(e)(ii)
which such Holder was entitled to receive upon the conversion relating to such
Share Delivery Date (a “Buy-In”), then the Corporation shall (A) pay in cash to
such Holder (in addition to any other remedies available to or elected by such
Holder) the amount by which (x) such Holder’s total purchase price (including
any brokerage commissions) for the shares of Common Stock so purchased pursuant
to such Buy-In exceeds (y) the product of (1) the number of shares of Common
Stock subject to such Buy-In multiplied by (2) the actual sale price at which
the sell order giving rise to such purchase obligation was executed (including
any brokerage commissions) and (B) at the option of such Holder, either reissue
(if surrendered) the shares of Preferred Stock equal to the number of shares of
Preferred Stock submitted for conversion or deliver to such Holder the number of
shares of Common Stock that would have been issued if the Corporation had timely
complied with its delivery requirements under Section 6(e)(ii). For example, if
a Holder purchases shares of Common Stock having a total purchase price of
$11,000 to cover a Buy-In with respect to an attempted conversion of shares of
Preferred Stock with respect to which the actual sale price (including any
brokerage commissions) giving rise to such purchase obligation was a total of
$10,000 under clause (A) of the immediately preceding sentence, the Corporation
shall be required to pay such Holder $1,000. The Holder shall provide the
Corporation written notice, within five (5) Trading Days after the occurrence of
a Buy-In, indicating the amounts payable to such Holder in respect of such
Buy-In together with applicable confirmations and other evidence reasonably
requested by the Corporation. Nothing herein shall limit a Holder’s right to
pursue any other remedies available to it hereunder, at law or in equity
including, without limitation, a decree of specific performance and/or
injunctive relief with respect to the Corporation’s failure to timely deliver
certificates representing shares of Common Stock upon conversion of the shares
of Preferred Stock as required pursuant to the terms hereof; provided, however,
that the Holder shall not be entitled to both (i) require the reissuance of the
shares of Preferred Stock submitted for conversion for which such conversion was
not timely honored and (ii) receive the number of shares of Common Stock that
would have been issued if the Corporation had timely complied with its delivery
requirements under Section 6(e)(ii).

 

11



--------------------------------------------------------------------------------

v. Reservation of Shares Issuable Upon Conversion. The Corporation covenants
that it will at all times reserve and keep available out of its authorized and
unissued shares of Common Stock for the sole purpose of issuance upon conversion
of the Preferred Stock, free from preemptive rights or any other actual
contingent purchase rights of Persons other than the Holder (and the other
holders of the Preferred Stock), not less than such aggregate number of shares
of the Common Stock as shall (subject to the terms and conditions set forth in
the Purchase Agreement) be issuable (taking into account the adjustments and
restrictions of Section 8) upon the conversion of the then outstanding shares of
Preferred Stock and payment of dividends hereunder. The Corporation covenants
that all shares of Common Stock that shall be so issuable shall, upon issue, be
duly authorized, validly issued, fully paid and nonassessable.

 

12



--------------------------------------------------------------------------------

vi. Fractional Shares. No fractional shares or scrip representing fractional
shares shall be issued upon the conversion of the Preferred Stock. As to any
fraction of a share which the Holder would otherwise be entitled to purchase
upon such conversion, the Corporation shall at its election, either pay a cash
adjustment in respect of such final fraction in an amount equal to such fraction
multiplied by the Conversion Price or round up to the next whole share.

vii. Transfer Taxes and Expenses. The issuance of Conversion Shares on
conversion of this Preferred Stock shall be made without charge to any Holder
for any documentary stamp or similar taxes (including related tax return
preparation and filing costs of the Corporation) that may be payable in respect
of the issue or delivery of such Conversion Shares, provided that the
Corporation shall not be required to pay any tax that may be payable in respect
of any transfer involved in the issuance and delivery of any such Conversion
Shares upon conversion in a name other than that of the Holders of such shares
of Preferred Stock and the Corporation shall not be required to issue or deliver
such Conversion Shares unless or until the Person or Persons requesting the
issuance thereof shall have paid to the Corporation the amount of such tax or
shall have established to the satisfaction of the Corporation that such tax has
been paid. The Corporation shall pay all transfer agent fees required for
same-day processing of any Notice of Conversion.

Section 7. Redemption.

a) Redemption at Option of Holder. At any time following the end of the forty
eighth (48th) month following the Original Issue Date, each share of Preferred
Stock shall be redeemable at the option of the Holder thereof for an amount
equal to the Initial Issuance Price (adjusted to reflect any stock splits, stock
dividends or like events) plus any accrued and unpaid dividends thereon. Holders
shall effect redemptions by providing the Corporation with the form of
redemption notice attached hereto as Annex B (a “Notice of Redemption”). Notices
of Redemption shall be effective upon delivery by the Holder of a duly executed
copy of the Notice of Redemption Form annexed hereto sent by facsimile or as a
scanned e-mail attachment to the e-mail address provided by the Corporation to
the Holder and no notarization, medallion stamp guarantee, guarantee or other
requirement shall be required of the Holder to effect redemption hereunder. Each
Notice of Redemption shall specify the number of shares of Preferred Stock to be
redeemed, the number of shares of Preferred Stock owned prior to the redemption
at issue, the number of shares of Preferred Stock owned subsequent to the
redemption at issue and the date on which such redemption is to be effected,
which date may not be prior to the date the applicable Holder delivers by
facsimile such Notice of Redemption to the Corporation (such date, the
“Redemption Date”). If no Redemption Date is specified in a Notice of
Redemption, the Redemption Date shall be the date that such Notice of Redemption
to the Corporation is deemed delivered hereunder. The calculations and entries
set forth in the Notice of Redemption shall control in the absence of manifest
or mathematical error. To effect redemptions of shares of Preferred Stock, a
Holder shall be required to surrender the certificate(s) representing the shares
of Preferred Stock to the Corporation. The Corporation shall pay the redemption
amount therefor to, or as directed by, the applicable Holder not later than
thirty days following the Redemption Date.

 

13



--------------------------------------------------------------------------------

b) Mechanics of Redemption.

i. Failure to Pay Redemption Amount. If, in the case of any Notice of
Redemption, the redemption amount is not paid to or as directed by the
applicable Holder by the third (3rd) Trading Day following the Redemption Date,
the Holder shall be entitled to elect by written notice to the Corporation, at
any time on or before its receipt of such redemption amount, to rescind such
Redemption, in which event the Corporation shall promptly return to the Holder
any original Preferred Stock certificate delivered to the Corporation and the
Holder shall promptly return to the Corporation the redemption amount, if any,
delivered to such Holder pursuant to the rescinded Notice of Redemption.

ii. Obligation Absolute. The Corporation’s obligation to pay the redemption
amount upon conversion of Preferred Stock in accordance with the terms hereof
are absolute and unconditional, irrespective of any action or inaction by a
Holder to enforce the same, any waiver or consent with respect to any provision
hereof, the recovery of any judgment against any Person or any action to enforce
the same, or any setoff, counterclaim, recoupment, limitation or termination, or
any breach or alleged breach by such Holder or any other Person of any
obligation to the Corporation or any violation or alleged violation of law by
such Holder or any other person, and irrespective of any other circumstance
which might otherwise limit such obligation of the Corporation to such Holder in
connection with the redemption of such Preferred Stock; provided, however, that
such delivery shall not operate as a waiver by the Corporation of any such
action that the Corporation may have against such Holder. In the event a Holder
shall elect to redeem any or all of its Preferred Stock, the Corporation may not
refuse redemption based on any claim that such Holder or anyone associated or
affiliated with such Holder has been engaged in any violation of law, agreement
or for any other reason, unless an injunction from a court, on notice to Holder,
restraining and/or enjoining redemption of all or part of the Preferred Stock of
such Holder shall have been sought and obtained. In the absence of such
injunction, the Corporation shall pay the redemption amount upon a properly
noticed redemption. Nothing herein shall limit a Holder’s right to pursue
damages for the Corporation’s failure to pay the redemption amount within the
period specified herein and such Holder shall have the right to pursue all
remedies available to it hereunder, at law or in equity including, without
limitation, a decree of specific performance and/or injunctive relief, and shall
be entitled to attorneys’ fees and disbursements and court costs in connection
with such pursuit of remedies. The exercise of any such rights shall not
prohibit a Holder from seeking to enforce damages pursuant to any other Section
hereof or under applicable law.

 

14



--------------------------------------------------------------------------------

Section 8. Certain Adjustments.

a) Stock Dividends and Stock Splits. If the Corporation, at any time while this
Preferred Stock is outstanding: (i) pays a stock dividend or otherwise makes a
distribution or distributions payable in shares of Common Stock on shares of
Common Stock or any other Common Stock Equivalents (which, for avoidance of
doubt, shall not include any shares of Common Stock issued by the Corporation
upon conversion of, or payment of a dividend on, this Preferred Stock),
(ii) subdivides outstanding shares of Common Stock into a larger number of
shares, (iii) combines (including by way of a reverse stock split) outstanding
shares of Common Stock into a smaller number of shares, or (iv) issues, in the
event of a reclassification of shares of the Common Stock, any shares of capital
stock of the Corporation, then the Conversion Price shall be multiplied by a
fraction of which the numerator shall be the number of shares of Common Stock
(excluding any treasury shares of the Corporation) outstanding immediately
before such event, and of which the denominator shall be the number of shares of
Common Stock outstanding immediately after such event. Any adjustment made
pursuant to this Section 8(a) shall become effective immediately after the
record date for the determination of stockholders entitled to receive such
dividend or distribution and shall become effective immediately after the
effective date in the case of a subdivision, combination or re-classification.

 

15



--------------------------------------------------------------------------------

b) Fundamental Transaction. If, at any time while this Preferred Stock is
outstanding, (i) the Corporation, directly or indirectly, in one or more related
transactions effects any merger or consolidation of the Corporation with or into
another Person, (ii) the Corporation, directly or indirectly, effects any sale,
lease, license, assignment, transfer, conveyance or other disposition of all or
substantially all of its assets in one or a series of related transactions,
(iii) any, direct or indirect, purchase offer, tender offer or exchange offer
(whether by the Corporation or another Person) is completed pursuant to which
holders of Common Stock are permitted to sell, tender or exchange their shares
for other securities, cash or property and has been accepted by the holders of
50% or more of the outstanding Common Stock, (iv) the Corporation, directly or
indirectly, in one or more related transactions effects any reclassification,
reorganization or recapitalization of the Common Stock or any compulsory share
exchange pursuant to which the Common Stock is effectively converted into or
exchanged for other securities, cash or property, or (v) the Corporation,
directly or indirectly, in one or more related transactions consummates a stock
or share purchase agreement or other business combination (including, without
limitation, a reorganization, recapitalization, spin-off or scheme of
arrangement) with another Person whereby such other Person acquires more than
50% of the outstanding shares of Common Stock (not including any shares of
Common Stock held by the other Person or other Persons making or party to, or
associated or affiliated with the other Persons making or party to, such stock
or share purchase agreement or other business combination) (each a “Fundamental
Transaction”), then, upon any subsequent conversion of this Preferred Stock, the
Holder shall have the right to receive, for each Conversion Share that would
have been issuable upon such conversion immediately prior to the occurrence of
such Fundamental Transaction, the number of shares of Common Stock of the
successor or acquiring corporation or of the Corporation, if it is the surviving
corporation, and any additional consideration (the “Alternate Consideration”)
receivable as a result of such Fundamental Transaction by a holder of the number
of shares of Common Stock for which this Preferred Stock is convertible
immediately prior to such Fundamental Transaction. For purposes of any such
conversion, the determination of the Conversion Price shall be appropriately
adjusted to apply to such Alternate Consideration based on the amount of
Alternate Consideration issuable in respect of one share of Common Stock in such
Fundamental Transaction, and the Corporation shall apportion the Conversion
Price among the Alternate Consideration in a reasonable manner reflecting the
relative value of any different components of the Alternate Consideration. If
holders of Common Stock are given any choice as to the securities, cash or
property to be received in a Fundamental Transaction, then the Holder shall be
given the same choice as to the Alternate Consideration it receives upon any
conversion of this Preferred Stock following such Fundamental Transaction. To
the extent necessary to effectuate the foregoing provisions, any successor to
the Corporation or surviving entity in such Fundamental Transaction shall file a
new Certificate of Designation with the same terms and conditions and issue to
the Holders new preferred stock consistent with the foregoing provisions and
evidencing the Holders’ right to convert such preferred stock into Alternate
Consideration. The Corporation shall cause any successor entity in a Fundamental
Transaction in which the Corporation is not the survivor (the “Successor
Entity”) to assume in writing all of the obligations of the Corporation under
this Certificate of Designation and the other Transaction Documents in
accordance with the provisions of this Section 8(b) pursuant to written
agreements in form and substance reasonably satisfactory to the Holder and
approved by the Holder (without unreasonable delay) prior to such Fundamental
Transaction and shall, at the option of the holder of this Preferred Stock,
deliver to the Holder in exchange for this Preferred Stock a security of the
Successor Entity evidenced by a written instrument substantially similar in form
and substance to this Preferred Stock which is convertible for a corresponding
number of shares of capital stock of such Successor Entity (or its parent
entity) equivalent to the shares of Common Stock acquirable and receivable upon
conversion of this Preferred Stock prior to such Fundamental Transaction, and
with a conversion price which applies the conversion price hereunder to such
shares of capital stock (but taking into account the relative value of the
shares of Common Stock pursuant to such Fundamental Transaction and the value of
such shares of capital stock, such number of shares of capital stock and such
conversion price being for the purpose of protecting the economic value of this
Preferred Stock immediately prior to the consummation of such Fundamental
Transaction), and which is reasonably satisfactory in form and substance to the
Holder. Upon the occurrence of any such Fundamental Transaction, the Successor
Entity shall succeed to, and be substituted for (so that from and after the date
of such Fundamental Transaction, the provisions of this Certificate of
Designation and the other Transaction Documents referring to the “Corporation”
shall refer instead to the Successor Entity), and may exercise every right and
power of the Corporation and shall assume all of the obligations of the
Corporation under this Certificate of Designation and the other Transaction
Documents with the same effect as if such Successor Entity had been named as the
Corporation herein.

 

16



--------------------------------------------------------------------------------

c) Subsequent Rights Offerings. In addition to any adjustments pursuant to
Section 8(a) above, if at any time the Corporation grants, issues or sells any
Common Stock Equivalents or rights to purchase stock, warrants, securities or
other property pro rata to the record holders of any class of shares of Common
Stock (the “Purchase Rights”), then each Holder will be entitled to acquire,
upon the terms applicable to such Purchase Rights, the aggregate Purchase Rights
which the Holder could have acquired if the Holder had held the number of shares
of Common Stock acquirable upon complete conversion of such Holder’s Preferred
Stock (without regard to any limitations on exercise thereof) immediately before
the date on which a record is taken for the grant, issuance or sale of such
Purchase Rights, or, if no such record is taken, the date as of which the record
holders of shares of Common Stock are to be determined for the grant, issue or
sale of such Purchase Rights.

d) Pro Rata Distributions. During such time as this Preferred Stock is
outstanding, if the Corporation declares or makes any dividend or other
distribution of its assets (or rights to acquire its assets) to holders of
shares of Common Stock, by way of return of capital or otherwise (including,
without limitation, any distribution of cash, stock or other securities,
property or options by way of a dividend, spin off, reclassification, corporate
rearrangement, scheme of arrangement or other similar transaction) (a
“Distribution”), at any time after the issuance of this Preferred Stock, then,
in each such case, the Holder shall be entitled to participate in such
Distribution to the same extent that the Holder would have participated therein
if the Holder had held the number of shares of Common Stock acquirable upon
complete Conversion of this Preferred Stock (without regard to any limitations
on Conversion hereof) immediately before the date of which a record is taken for
such Distribution, or, if no such record is taken, the date as of which the
record holders of shares of Common Stock are to be determined for the
participation in such Distribution.

e) Calculations. All calculations under this Section 8 shall be made to the
nearest cent or the nearest 1/100th of a share, as the case may be. For purposes
of this Section 7, the number of shares of Common Stock deemed to be issued and
outstanding as of a given date shall be the sum of the number of shares of
Common Stock (excluding any treasury shares of the Corporation) issued and
outstanding.

f) Notice to the Holders.

i. Adjustment to Conversion Price. Whenever the Conversion Price is adjusted
pursuant to any provision of this Section 8, the Corporation shall promptly
deliver to each Holder a notice setting forth the Conversion Price after such
adjustment and setting forth a brief statement of the facts requiring such
adjustment.

 

17



--------------------------------------------------------------------------------

ii. Notice to Allow Conversion by Holder. If (A) the Corporation shall declare a
dividend (or any other distribution in whatever form) on the Common Stock,
(B) the Corporation shall declare a special nonrecurring cash dividend on or a
redemption of the Common Stock, (C) the Corporation shall authorize the granting
to all holders of the Common Stock of rights or warrants to subscribe for or
purchase any shares of capital stock of any class or of any rights, (D) the
approval of any stockholders of the Corporation shall be required in connection
with any reclassification of the Common Stock, any consolidation or merger to
which the Corporation is a party, any sale or transfer of all or substantially
all of the assets of the Corporation, or any compulsory share exchange whereby
the Common Stock is converted into other securities, cash or property or (E) the
Corporation shall authorize the voluntary or involuntary dissolution,
liquidation or winding up of the affairs of the Corporation, then, in each case,
the Corporation shall cause to be filed at each office or agency maintained for
the purpose of conversion of this Preferred Stock, and shall cause to be
delivered to each Holder at its last address as it shall appear upon the stock
books of the Corporation, at least twenty (20) calendar days prior to the
applicable record or effective date hereinafter specified, a notice stating
(x) the date on which a record is to be taken for the purpose of such dividend,
distribution, redemption, rights or warrants, or if a record is not to be taken,
the date as of which the holders of the Common Stock of record to be entitled to
such dividend, distributions, redemption, rights or warrants are to be
determined or (y) the date on which such reclassification, consolidation,
merger, sale, transfer or share exchange is expected to become effective or
close, and the date as of which it is expected that holders of the Common Stock
of record shall be entitled to exchange their shares of the Common Stock for
securities, cash or other property deliverable upon such reclassification,
consolidation, merger, sale, transfer or share exchange, provided that the
failure to deliver such notice or any defect therein or in the delivery thereof
shall not affect the validity of the corporate action required to be specified
in such notice.

Section 9. Miscellaneous.

a) Notices. Any and all notices or other communications or deliveries to be
provided by the Holders hereunder including, without limitation, any Notice of
Conversion, shall be in writing and delivered personally, by facsimile, or sent
by a nationally recognized overnight courier service, addressed to the
Corporation, at 1230 Peachtree Street NE, Suite 1000, Atlanta, GA 30309,
Attention: Chief Financial Officer, facsimile number (513) 672-2112, or such
other facsimile number or address as the Corporation may specify for such
purposes by notice to the Holders delivered in accordance with this Section 9.
Any and all notices or other communications or deliveries to be provided by the
Corporation hereunder shall be in writing and delivered personally, by
facsimile, or sent by a nationally recognized overnight courier service
addressed to each Holder at the facsimile number or address of such Holder
appearing on the books of the Corporation, or if no such facsimile number or
address appears on the books of the Corporation, at the principal place of
business of such Holder, as set forth in the Purchase Agreement. Any notice or
other communication or deliveries hereunder shall be deemed given and effective
on the earliest of (i) the date of transmission, if such notice or communication
is delivered via facsimile at the facsimile number set forth in this Section
prior to 5:30 p.m. Eastern on any date, (ii) the next Trading Day after the date
of transmission, if such notice or communication is delivered via facsimile at
the facsimile number set forth in this Section on a day that is not a Trading
Day or later than 5:30 p.m. Eastern on any Trading Day, (iii) the second Trading
Day following the date of mailing, if sent by U.S. nationally recognized
overnight courier service, or (iv) upon actual receipt by the party to whom such
notice is required to be given.

 

18



--------------------------------------------------------------------------------

b) Lost or Mutilated Preferred Stock Certificate. If a Holder’s Preferred Stock
certificate shall be mutilated, lost, stolen or destroyed, the Corporation shall
execute and deliver, in exchange and substitution for and upon cancellation of a
mutilated certificate, or in lieu of or in substitution for a lost, stolen or
destroyed certificate, a new certificate for the shares of Preferred Stock so
mutilated, lost, stolen or destroyed, but only upon receipt of evidence of such
loss, theft or destruction of such certificate, and of the ownership hereof
reasonably satisfactory to the Corporation.

c) Governing Law. All questions concerning the construction, validity,
enforcement and interpretation of this Certificate of Designation shall be
governed by and construed and enforced in accordance with the internal laws of
the State of Delaware, without regard to the principles of conflict of laws
thereof. Each party agrees that all legal proceedings concerning the
interpretation, enforcement and defense of the transactions contemplated by any
of the Transaction Documents (whether brought against a party hereto or its
respective Affiliates, directors, officers, shareholders, employees or agents)
shall be commenced in the state and federal courts sitting in Delaware (the
“Delaware Courts”). Each party hereto hereby irrevocably submits to the
exclusive jurisdiction of the Delaware Courts for the adjudication of any
dispute hereunder or in connection herewith or with any transaction contemplated
hereby or discussed herein (including with respect to the enforcement of any of
the Transaction Documents), and hereby irrevocably waives, and agrees not to
assert in any suit, action or proceeding, any claim that it is not personally
subject to the jurisdiction of such Delaware Courts, or such Delaware Courts are
improper or inconvenient venue for such proceeding. Each party hereby
irrevocably waives personal service of process and consents to process being
served in any such suit, action or proceeding by mailing a copy thereof via
registered or certified mail or overnight delivery (with evidence of delivery)
to such party at the address in effect for notices to it under this Certificate
of Designation and agrees that such service shall constitute good and sufficient
service of process and notice thereof. Nothing contained herein shall be deemed
to limit in any way any right to serve process in any other manner permitted by
applicable law. Each party hereto hereby irrevocably waives, to the fullest
extent permitted by applicable law, any and all right to trial by jury in any
legal proceeding arising out of or relating to this Certificate of Designation
or the transactions contemplated hereby.

d) Waiver. Any waiver by the Corporation or a Holder of a breach of any
provision of this Certificate of Designation shall not operate as or be
construed to be a waiver of any other breach of such provision or of any breach
of any other provision of this Certificate of Designation or a waiver by any
other Holders. The failure of the Corporation or a Holder to insist upon strict
adherence to any term of this Certificate of Designation on one or more
occasions shall not be considered a waiver or deprive that party (or any other
Holder) of the right thereafter to insist upon strict adherence to that term or
any other term of this Certificate of Designation on any other occasion. Any
waiver by the Corporation or a Holder must be in writing.

 

19



--------------------------------------------------------------------------------

e) Severability. If any provision of this Certificate of Designation is invalid,
illegal or unenforceable, the balance of this Certificate of Designation shall
remain in effect, and if any provision is inapplicable to any Person or
circumstance, it shall nevertheless remain applicable to all other Persons and
circumstances. If it shall be found that any interest or other amount deemed
interest due hereunder violates the applicable law governing usury, the
applicable rate of interest due hereunder shall automatically be lowered to
equal the maximum rate of interest permitted under applicable law.

f) Next Business Day. Whenever any payment or other obligation hereunder shall
be due on a day other than a Business Day, such payment shall be made on the
next succeeding Business Day.

g) Headings. The headings contained herein are for convenience only, do not
constitute a part of this Certificate of Designation and shall not be deemed to
limit or affect any of the provisions hereof.

h) Status of Converted or Redeemed Preferred Stock. Shares of Preferred Stock
may only be issued pursuant to the Purchase Agreement. If any shares of
Preferred Stock shall be converted, redeemed or reacquired by the Corporation,
such shares shall resume the status of authorized but unissued shares of
preferred stock and shall no longer be designated as Series A 0% Convertible
Preferred Stock.

* * * * * * * * * * * * * * * * * *

 

20



--------------------------------------------------------------------------------

RESOLVED, FURTHER, that the officers of the Corporation be and they hereby are
authorized and directed to prepare and file this Certificate of Designation of
Preferences, Rights and Limitations in accordance with the foregoing resolution
and the provisions of Delaware law.

IN WITNESS WHEREOF, the undersigned have executed this Certificate as of
August 16, 2012.

 

/s/ Robert E. Watson

Name: Robert E. Watson

Title: President and Chief Executive Officer

   

/s/ Stephen H. Murdock

Name: Stephen H. Murdock

Title: Corporate Secretary



--------------------------------------------------------------------------------

ANNEX A

NOTICE OF CONVERSION

(TO BE EXECUTED BY THE REGISTERED HOLDER IN ORDER TO CONVERT SHARES OF PREFERRED
STOCK)

The undersigned hereby elects to convert the number of shares of Series A 0%
Convertible Preferred Stock indicated below into shares of common stock, par
value $0.01 per share (the “Common Stock”), of Streamline Health Services, Inc.,
a Delaware corporation (the “Corporation”), according to the conditions hereof,
as of the date written below. If shares of Common Stock are to be issued in the
name of a Person other than the undersigned, the undersigned will pay all
transfer taxes payable with respect thereto and is delivering herewith such
certificates and opinions as may be required by the Corporation in accordance
with the Purchase Agreement. No fee will be charged to the Holders for any
conversion, except, in the case of issuance in the name of a Person other than
the undersigned, for any such transfer taxes.

Conversion calculations:

Date to Effect Conversion:                          
                                         
                                         
                                         
                                                         

Number of shares of Preferred Stock owned prior to Conversion:       
                                         
                                         
                                             

Number of shares of Preferred Stock to be Converted:         
                                         
                                         
                                                                

Number of shares of Common Stock to be Issued:          
                                         
                                         
                                                                      

Applicable Conversion Price:                           
                                         
                                         
                                         
                                                   

Number of shares of Preferred Stock subsequent to Conversion:        
                                         
                                         
                                              

Address for Delivery:                    
                                         
                                         
                                         
                                                                         

or

DWAC Instructions:

Broker no:                             

Account no:                             

 

[HOLDER] By:  

 

 

Name:

Title:

 

22



--------------------------------------------------------------------------------

ANNEX B

NOTICE OF REDEMPTION

(TO BE EXECUTED BY THE REGISTERED HOLDER IN ORDER TO REDEEM SHARES OF PREFERRED
STOCK)

The undersigned hereby elects to redeem the number of shares of Series A 0%
Convertible Preferred Stock of Streamline Health Services, Inc., a Delaware
corporation (the “Corporation”) indicated below, according to the conditions
hereof, as of the date written below. No fee will be charged to the Holders for
any redemption.

Redemption calculations:

Date to Effect Redemption:                  
                                         
                                         
                                         
                                                                

Number of shares of Preferred Stock owned prior to Redemption:       
                                         
                                         
                                            

Number of shares of Preferred Stock to be Redeemed:          
                                         
                                         
                                                              

Applicable Conversion Price:                  
                                         
                                         
                                         
                                                            

Redemption Amount to be Paid:                 
                                         
                                         
                                         
                                                        

Number of shares of Preferred Stock subsequent to Conversion:        
                                         
                                         
                                              

Address or wire instructions for delivery of payment:          
                                         
                                         
                                                                

 

 

 

 

 

[HOLDER] By:  

 

 

Name:

Title:

 

23